Citation Nr: 1229541	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in January 2012.

In July 2009, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 statement the Veteran essentially indicated that he had been in receipt of Social Security Administration (SSA) disability benefits based on his service-connected low back and right lower extremity disabilities.  The Veteran's representative has repeated the assertion concerning the Veteran's receipt of SSA disability benefits.  As such records are relevant to the claim, an attempt to obtain these records should be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran from December 2011 and associate them with the claims file (or Virtual VA file).

2.  The AOJ should contact the SSA and request a copy of the Veteran's records regarding any claim for SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues of entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with mechanical low back pain before March 30, 2010, and entitlement to a TDIU.  If either of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


